internal_revenue_service number release date index number --------------------------------------------- ------------------------------- ------------------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc corp b02 plr-105015-10 date date legend taxpayer ---------------------------------------------------------------------------------- ------------------------------------------------------------- ---------------------------------------------------------------- taxpayer official ------------------------------------------------------------------- ------------------------------------- date date date ------------------ ------------------------- --------------------------- dear --------------------- this responds to a letter dated date submitted on behalf of taxpayer requesting an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election taxpayer as the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return is requesting an extension of time to file a closing-of-the-books election pursuant to sec_1_382-6 of the income_tax regulations the election with respect to a transaction the change_date transaction that occurred on date additional information was received in a facsimile dated date the material information is summarized below on date taxpayer underwent an ownership_change a closing-of-the-books election under sec_1_382-6 was required to be filed on or before the due_date date of taxpayer’s consolidated group's income_tax return for the year in which the ownership plr-105015-10 change occurred but for various reasons an election was not timely filed taxpayer filed the group’s consolidated_return electronically on date subsequently this request was submitted under sec_301_9100-3 for an extension of time to file the election the period of limitations on assessment under sec_6501 has not expired for taxpayer’s consolidated group's taxable_year in which the ownership_change occurred or for any taxable years that would have been affected by the election had it been timely filed the following representations have been made in connection with this request taxpayer’s failure to make the election under sec_1_382-6 on its timely filed tax_return has not been discovered by the irs taxpayer’s consolidated_group is a loss group within the meaning of sec_1 c with respect to certain net_operating_loss carryovers as a result of the change_date transaction on date taxpayer underwent an ownership_change as defined in sec_382 all necessary amended returns will be filed to reflect the election if relief is granted by this ruling_request taxpayer’s consolidated_group will determine its alternative_minimum_taxable_income and adjusted_current_earnings for the pre-change and post-change periods based on a closing-of-the-books election as of the ownership_change date on date and will elect out of ratable allocation sec_1_382-6 provides that except as provided in paragraphs b and d of the section a loss_corporation must allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period by ratably allocating an equal portion to each day in the year sec_1_382-6 provides that a loss_corporation may elect to allocate its net_operating_loss or taxable_income and its net_capital_loss or modified capital_gain_net_income for the change year between the pre-change period and the post-change period as if the loss corporation's books were closed on the change_date sec_1_382-6 provides that a loss_corporation makes the closing-of-the-books election by including the following statement on the information statement required by sec_1_382-11 for the change year the closing-of-the-books election under sec_1_382-6 is hereby made with respect to the ownership_change occurring on insert date the election must be made on or before the due_date including extensions of the loss corporation's income_tax return for the change year plr-105015-10 sec_1_1502-91 defines a loss group as a consolidated_group that i is entitled to use a net_operating_loss_carryover to the taxable_year that did not arise and is not treated under sec_1_1502-21 as arising in a separate_return_limitation_year ii has a consolidated_net_operating_loss for the taxable_year in which a testing_date of the common parent occurs determined by treating the common parent as a loss_corporation or iii has a net_unrealized_built-in_loss under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1 b therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for taxpayer to file the election provided taxpayer shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer and taxpayer official explain the circumstances that resulted in the failure to timely file a valid election the information establishes that the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service see sec_301_9100-3 the information also establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make the election see sec_301_9100-3 based on the facts and information submitted including the representations made we conclude that taxpayer has shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for taxpayer to file the election within days of the date on this letter taxpayer must file or amend as applicable taxpayer’s consolidated group’s income_tax returns for all open taxable plr-105015-10 years affected by the election and attach to the returns a copy of the election a copy of the information statement if one has not already been attached and a copy of this letter alternatively taxpayers filing their returns electronically may satisfy the requirement of attaching a copy of this letter by attaching a statement to their return that provides the date and control number of the letter_ruling the above extension of time is conditioned on taxpayer’s consolidated group’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money all members of taxpayer’s consolidated_group closing their books as of the ownership_change date pursuant to sec_1_382-6 and income or loss being allocated to the pre-change period not exceeding the taxable_income or loss for the taxable_year that includes the change_date no opinion is expressed as to taxpayer's consolidated group’s tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that taxpayer’s consolidated group’s tax_liability is lower sec_301_9100-3 we express no opinion as to whether taxpayer’s consolidated_group is a loss group as defined in sec_1_1502-91 whether an ownership_change as defined in sec_382 and sec_1_1502-92 occurred on date or any other tax consequences arising from the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-105015-10 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely _____________________ ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
